—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an underinsured motorist claim, the appeal is from an order of the Supreme Court, Westchester County (Rudolph, J.), entered September 2, 1998, which granted the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the declarations page of the policy of automobile insurance issued by General Accident Insurance Company to the appellant contains a single, combined limit of uninsured/underinsured motorist coverage. Accordingly, the offset provision set forth in the policy is valid and enforceable (see, Matter of Allstate Ins. Co. [Stolarz — N.J. Mfrs. Ins. Co.], 81 NY2d 219; Matter of Government Empls. Ins. Co. v O’Haire, 247 AD2d 387; Matter of New York Cent. Mut. Fire Ins. Co. [McGill], 244 AD2d 865; Matter of Nationwide Ins. Co. v Kuchta, 238 AD2d 510). Since the amount to be offset in this case equals the limit of coverage available under the policy, the Supreme Court properly granted the petition to permanently stay arbitration (see, Matter of Nationwide Ins. Co. v Kuchta, supra). S. Miller, J. P., Santucci, Thompson and Smith, JJ., concur.